On Remand from the Supreme Court

ROBERTSON, Presiding Judge.
Pursuant to the opinion of the Supreme Court in Ex parte Russell Corp., 725 So.2d 264 (Ala.1998), this cause is remanded to the Montgomery County Circuit Court “for that court to conduct such further proceedings as are necessary for it to make a finding whether McFadden met her burden of proving by ‘clear and convincing’ evidence [see § 25-5-81(c), Ala.Code 1975] that her injury arose out of and in the course of her employment and to enter such orders as the law requires,” and to make return of such findings to this court within 60 days of the date of'this opinion on remand.
REMANDED WITH INSTRUCTIONS.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.